DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.  Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3.   A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation of the amount of the random copolymer of propylene being at least 80%wt and the amount of polymer of butene-1 being at least 1 %wt, and further the amount of the random copolymer of propylene being 80-99%wt and the amount of the polymer of 1-butene being 1-20%wt, which is the narrower statement of the range/limitation.  The 

Claim Objections
4.  Claim 1 is objected to because of the following. Claim 1 recites a Markush type listing of monomers in propylene copolymer. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (see MPEP 2173.05(h)).  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.  Claims 1, 3-5, 8-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Akai et al (US 2015/0225623).

6. Akai et al discloses a composition having low temperature heat sealing properties comprising:
A) 1-99%wt (as to instant claim 11) of a random copolymer of propylene with 0.5-20%mol of ethylene or C4-20 alpha olefin ([0034]-[0036]), having MFR (230ºC, 2.16 kg) of 0.1-10 g/10 min ([0037]), specifically propylene-ethylene random copolymer ([0038], as to instant claims 1, 3-5) and
B) 1-99%wt of a 1-butene-alpha olefin copolymer, having MWD of 1-3.5 (Abstract, [0047], as to instant claims 1, 10), Mw of 200,000-600,000 ([0060], as to instant claims 1 and 9) and MFR of 0.1-20 g/10 min ([0061], as to instant claim 8).

7.  As to instant claims 13-14, the composition is used for making heat seal layer films in multilayer films ([0219], [0199], [0104], [0105]).

8. The exemplified compositions comprise 85 pbw of propylene polymer and 15 pbw of 1-butene polymer (Table 3), which leads to weight ratio between the 1-butene polymer to the propylene copolymer of 15/85=0.18 (as to instant claim 12).

9. In the alternative, though Akai et al does not explicitly and with sufficient specificity, such as by the way of a single example, show the composition having all of the claimed Akai et al  that 2-butene copolymer may have Mw of 200,000 ([0060]), it would have been obvious to a one of ordinary skill in the art to choose and use 1-butene copolymer having Mw of 200,000 and further choose and use the random propylene-ethylene copolymer having 1-10%wt of ethylene, as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). All ranges in the composition of Akai et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akai et al (US 2015/0225623) in view of Priatmoko et al (US 2016/0068624).

11.  The discussion with respect to Akai et al (US 2015/0225623) set forth in paragraphs 5-9 above is incorporated here by reference.

12. Akai et al does not recite the random copolymer of propylene with ethylene having two melting temperatures that differ by at least 4ºC and xylene cold soluble amount of below 10%wt.

13. However, Priatmoko et al discloses a propylene-ethylene random copolymer having ethylene content of 1-10%wt, MFR of 5-15 g/10 min ([0012]), xylene cold soluble content of 1-9%wt (as to instant claim 2) and further two melting temperatures which differ from each other by at least 4ºC (Abstract, [0017], [0024]), wherein the copolymer is used for making films ([0009], [0078]) and wherein the bimodal melting temperature is taught to be particularly important for heat sealing properties, such as allowing lower heat sealing temperature while simultaneously high tensile modulus and tensile strength ([0080]).

14. Since both Akai et al and Priatmoko et al  are related to compositions comprising propylene-ethylene random copolymers, used for making heat sealable films, and thereby belong to the same field of endeavor, wherein Priatmoko et al explicitly teaches that the use of propylene-ethylene random copolymer having bimodal melting Priatmoko et al and Akai et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the propylene-ethylene random copolymer having bimodal melting temperature and low xylene soluble content of Priatmoko et al as the propylene-ethylene random copolymer in the composition of Akai et al, so to lower heat sealing temperature of the composition of Akai et al while maintaining tensile strength and tensile modulus high, as taught by Priatmoko et al, and since it would have been obvious to choose material based on its suitability.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

Conclusion
15.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0293867 and US 2016/0311951 are related to polypropylene compositions comprising 1-butene copolymers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764